Citation Nr: 1339547	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  06-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a separate rating for residuals of the skin graft donor site.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for skin graft scarring as a residual of surgical excision of dermatofibrosarcoma protuberans of the left collarbone region.  In an April 2010 Board decision service connection was established for this disorder.  In that decision, it was noted that the matter of entitlement to a separate rating for the residuals of skin graft donor site was raised by the record and referred to the RO for appropriate action.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Vacatur And Remand Of The Board Decision (JMR).  As to the claim of entitlement to a separate rating for residuals of the skin graft donor site, the Board's decision to refer the claim was vacated, and the Veteran's claim was returned to the Board for remand.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted above, service connection was recently established for skin graft scarring of the left collarbone region as a residual of surgical excision of dermatofibrosarcoma protuberans of the left collarbone region.  The issue of entitlement to a separate rating for the residuals of skin graft donor site has been raised and must be remanded for appropriate action by the regional office.  See Young v. Shinseki, 25 Vet. App. 201, 202 (2012); Clemons v. Shinseki, 23 Vet. App. 1, 5 2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his skin graft donor site disorder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

2.  Schedule the Veteran for an appropriate VA examination regarding the skin graft donor site (thigh) of the left collarbone dermatofibrosarcoma protuberans surgical excision.  All indicated tests should be performed, and all findings reported in detail.  

In particular, the examiner should review, and discuss the evidence of record, to include the Board's recent decision in April 2012, which resulted in the grant of service connection for skin graft scarring of the left collarbone region as a residual of surgical excision of dermatofibrosarcoma protuberans of the left collarbone region.  As noted in that decision, the matter currently before the Board was raised by the record.  

The examiner should address the following: 

For the skin graft donor site, state whether there are or are not, residuals separate from the service-connected skin graft scarring of the left collarbone region as a result of surgical excision of dermatofibrosarcoma protuberans.  

For any donor site scarring, describe the scar and the location thereof, including measurements of the size.  State whether the scar results in pain, muscle or nerve injury, affects motion or strength of motion, or results in functional impairment, such as weakened movement, incoordination, excess fatigability, or pain on movement and the like.  

In addressing the factors of disability and functional loss, answering each question, the examiner must comment on the Veteran's lay statements as to symptoms.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case.  Allow an opportunity to respond before returning the file to the Board for further appellate consideration.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

